Citation Nr: 0618656	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  04-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for neurogenic bladder due 
to cauda equina syndrome (bladder disorder), currently 
evaluated as 30-percent disabling.


REPRESENTATION

Appellant represented by:	Eastern Paralyzed Veterans 
Association


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1980 to 
November 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a May 1996 decision, the RO granted service connection for 
the veteran's bladder disorder and assigned a 60 percent 
disability rating, retroactively effective from November 2, 
1995.  He submitted a claim for a higher rating in March 
2001.  The RO continued his 60 percent rating in the April 
2002 decision at issue, and in June 2002 he submitted a 
notice of disagreement (NOD).  In a more recent March 2004 
decision, the RO found clear and unmistakable error (CUE) in 
its previous decisions and reduced the rating to 30 percent, 
retroactively effective to November 2, 1995.  In that same 
decision, however, the RO simultaneously increased the rating 
for another service-connected disability, such that the 
veteran's overall level of compensation remained the same.  
After the RO sent him a Statement of the Case (SOC), he 
perfected his appeal to the Board by filing a timely VA Form 
9 (substantive appeal).

In a precedent opinion, VAOPGCPREC 29-97 (Aug. 7, 1997), VA's 
General Counsel held that the provisions of 38 C.F.R. 
§ 3.105(e) - which require VA to provide a proposed rating 
action and a 60-day predetermination notice - are 
inapplicable where, as here, there is no reduction of a 
service-connected disability rating which results in 
reduction or discontinuance of compensation payments 
currently being made.  That is to say, since the RO increased 
the rating for a disability, while at the same time reducing 
the rating for the disability at issue, but in the process 
did not alter the amount of monthly compensation the veteran 
receives from VA as a whole, the Board does not have to 
determine whether the reduction was warranted and get into 
corollary issues such as whether he was given proper notice 
of the intended action and an opportunity to be heard and 
contest the reduction.  Rather, the only issue before the 
Board is whether he is entitled to a rating greater than 30 
percent for his bladder disorder.


FINDING OF FACT

The veteran's bladder disorder is primarily manifested by 
urinary retention requiring self-catheterization four to six 
times a day, but absent urinary leakage requiring use of 
absorbent materials or urinary frequency.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the bladder disorder.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.115a, 4.115b, Diagnostic Code 7542 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).



The U. S. Court of Appeals for Veterans Claims (Court) held 
that content-complying VCAA notice, to the extent possible, 
must be provided prior to an initial unfavorable decision by 
the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004) (Pelegrini II); see also Mayfield v. Nicholson, No. 
05-7157 (Fed. Cir. April 5, 2006).  In this case, the veteran 
received VCAA notice in a September 2003 letter (VCAA letter) 
following the April 2002 decision at issue, but the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  He received the VCAA 
letter before the RO issued the March 2004 rating decision 
and SOC, and prior to the transfer and certification of his 
appeal to the Board.  He has been provided every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to the VCAA notice.  Therefore, notwithstanding 
Pelegrini II and Mayfield, deciding the appeal at this 
juncture is nonprejudicial.  See also Dingess v. Nicholson, 
Nos. 01-1917, 
02-1506, 2006 WL 519755 (Vet. App. March 3, 2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It specified 
the evidence the veteran was expected to provide, including 
the information necessary to obtain pertinent medical 
evidence.  In this way, the VCAA letter clearly satisfies the 
first three "elements" of the notice requirement.  Although 
the VCAA letter did not contain the precise language 
specified in the fourth "element," the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to his claim.  A more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506, which held that the VCAA notice requirements apply 
to all five elements of a service connection claim.  The 
Court held that upon receipt of a claim, VA must provide the 
claimant with notice of the type of evidence not previously 
provided, if any, that will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application - to include a 
disability rating and effective date.  Dingess/Hartman, slip 
op. at 14.

In the present appeal, the VCAA letter provided notice of 
what type of information and evidence was needed to 
substantiate a claim for service connection and an increased 
rating, and the March 2004 SOC included general rating 
considerations and the rating formula for genitourinary 
dysfunctions.  But the veteran was not provided notice of the 
type of evidence necessary to establish an effective date.  
Despite the inadequate notice provided him on this latter 
element, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  This is because, for the 
reasons and bases discussed below, the Board is denying his 
request for a higher rating, so any concerns over the 
downstream effective date of the higher rating, in turn, are 
rendered moot.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran and his 
representative have been afforded ample opportunity to 
present evidence and argument and have not identified any 
outstanding evidence.  Accordingly, the Board will address 
the merits of the claim.



Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2005).  A specific diagnostic code will be 
discussed where appropriate below.

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Analysis

The veteran's bladder disorder is currently evaluated as 30-
percent disabling under Diagnostic Code 7542 (DC 7542).  DC 
7542 provides that disabilities considered thereunder should 
be rated in accordance with the Rating Schedule for voiding 
dysfunction.  38 C.F.R. § 4.115b, DC 7542 (2005).  Voiding 
dysfunction, in turn, is rated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2005).  
The predominant area of dysfunction shall be considered for 
rating purposes.  Id.  The 30-percent rating now in effect 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  Id.  This is the maximum 
schedular rating for obstructed voiding.  VA examinations in 
May 2001 and December 2002, as well as the veteran's August 
2003 hearing testimony, indicate he self-catheterizes four to 
six times per day to urinate.  Obstructed voiding and 
intermittent catheterization warrants a 30-percent rating.

A higher 40-percent rating would be assigned for urine 
leakage requiring the wearing of absorbent materials that 
must be changed 2 to 4 times per day, or urinary frequency 
with a daytime voiding interval of less than 1 hour, or 
awakening to void five or more times per night.  38 C.F.R. § 
4.115a (2005).  With respect to urine leakage, the veteran 
stated in his testimony that he does not wear absorbent 
materials, and that by catheterizing he avoids leakage.  
Indeed, his particular concern appears to involve the 
opposite problem, obstructed voiding.  So the Board finds no 
basis in the evidence of record for rating in accordance with 
urine leakage.

With respect to urinary frequency, the record includes no 
complaints of urinary frequency and the veteran has described 
only the need to catheterize four to six times a day.  The 
May 2001 examination also indicates he is able to sleep 
six to eight hours at night without catheterizing.  Such 
frequency does not support even the minimum compensable 
rating for urinary frequency.  Consequently, the Board finds 
that rating his disability on the basis of urinary frequency 
is inappropriate.

The veteran also is not shown to warrant consideration for an 
extraschedular rating for under the provisions of 38 C.F.R. § 
3.321(b)(1).  There is no indication of "marked" interference 
with his employment, meaning above and beyond the 
contemplated by his current schedular rating.  He also has 
not been frequently hospitalized on account of his service-
connected disability and the degree and type of impairment is 
not of the type which would otherwise render impractical the 
application of the regular schedular standards.  Admittedly, 
his overall functional impairment may hamper his performance 
in some respects, but not to the level that would require 
extraschedular consideration since those provisions are 
reserved for very special cases of impairment that simply is 
not shown here.  Consequently, the Board does not have to 
remand this case to the RO for further consideration of this 
issue.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).



One final point worth mentioning, the veteran also has 
established his entitlement to service connection for bowel 
dysfunction due to cauda equina syndrome, and has several 
other service-connected disabilities - many of which are 
also related to the cauda equina syndrome.  He has a 100-
percent rating for his bowel dysfunction, so he already is 
receiving separate compensation at the highest possible level 
for that.

In summary, the nature of the veteran's bladder disorder 
involves obstructed voiding.  He is rated at the maximum, 30 
percent, for this impairment; however, the evidence of record 
does not establish his entitlement to a rating greater than 
30 percent - for the reasons and bases discussed.  There is 
no doubt of material fact to be resolved in his favor.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3.


ORDER

The claim for a rating higher than 30 percent for the bladder 
disorder is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


